Title: To George Washington from Henry Knox, 17 May 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department May 17th 1794.
               
               I have not been unmindful of Mr Anderson’s and Doctor Allan Pollocks propositions, of the importance of which I am favorably impressed—the utter want of any provision for this subject has rendered an answer nugatory.  I have conversed with many members of Congress upon the affair: who have been of different opinions respecting the propriety of availing ourselves of the discoveries and the modes of defraying the expences. The result however upon the whole appears to be, that if the subject should receive an impulse from the President it would be highly probable that a resolve might be obtained of the purport of the one herein submitted—If you should be pleased to approve of this mode and of the message also herein submitted the business might be brought before Congress on Monday Morning.  I have the honor to be with perfect respect Your obedient Servant
               
                  H. Knox
               
            